Name: Council Regulation (EEC) No 1768/86 of 6 June 1986 laying down certain protective measures relating to the issue of STM licences for certain floricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 6 . 86 Official Journal of the European Communities No L 153/25 COUNCIL REGULATION (EEC) No 1768/86 of 6 June 1986 laying down certain protective measures relating to the issue of STM licences for certain floricultural products Common Customs Tariff (NIMEXE codes 06.02-96 and 06.02-99) ; whereas, pending the adoption of the definitive measures under Article 252 (3) of the Act of Accession , licences should be issued in proportion to the quantities still available within the target ceiling and the issue of any further licences should be suspended for the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 252 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 643/86 of 28 February 1986 laying down detailed rules for the applica ­ tion of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal (') fixed the target ceilings provided for in Article 251 ( 1 ) of the Act of Accession for certain floriculture products ; Whereas Article 252 of the Act of Accession provides that should the examination of developments in intra ­ Community trade show that a signifiant increase in imports has taken place or is forecast and if the situation should result in the target import ceiling for the product being reached or exceeded for the current marketing year, the Commission is to decide, in accordance with emer ­ gency procedures, on the interim protective measures that are necessary ; Whereas the target ceiling has been reached for orna ­ mental plants falling within heading ex 06.02 D of the HAS ADOPTED THIS REGULATION : Article 1 1 . STM licences applied for and notified to the Commission for ornamental plants falling within heading 06.02 D of the Common Customs Tariff (NIMEXE codes 06.02-96 and 06.02-99) for the period from 2 to 4 June 1986 shall be delivered to the amount of 56,56 % of the quantity applied for. 2. The issue of STM licences for applications submitted as from 5 June is hereby suspended . Article 2 This Regulation shall enter into force on 7 June 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 6 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 60, 1 . 3 . 1986, p. 39 .